ROBB, Associate Justice.
Appeal from a Patent Office decision denying certain claims for a patent relating to a process of making brick ice cream, composed of a plurality of layers of differently flavored material. A mold is ihoved beneath three containers in succession, thus receiving a layer of ice cream from each container, each layer being formed on top of the previously formed layer.
The Assistant Commissioner, reversing the lower tribunals and resolving a doubt he entertained in favor of the applicant, allowed three claims limited to the particular process employed, saying:
“The process is simple, it is true; but it is efficient in making the particular confection, and it is believed these claims should be allowed.”
For the reasons fully set forth in the opinions of the three tribunals, we concur in the finding that the other more broadly drawn claims read on the prior art.
The decision is affirmed.
Affirmed.